EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

           THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is
made and entered into this 24th day of February, 2006 (but effective as of
January 1, 2006), by and between ITLA Capital Corporation (the "Company") and
its subsidiaries and affiliates, including but not limited to Imperial Capital
Bank, formerly known as Imperial Thrift and Loan Association ("Imperial") and
George W. Haligowski (the "Executive").

           WHEREAS, the Executive has served as the Chief Executive Officer and
Chairman of the Board of Directors of the Company since its inception and of
Imperial since July, 1992;

           WHEREAS, the Executive has an employment agreement with the Company
dated January 28, 2000 (the "Original Employment Agreement");

           WHEREAS, the Compensation Committee (the "Compensation Committee") of
the Board of Directors of the Company (the "Board of Directors") believes it is
in the best interest of the Company and its subsidiaries to amend and restate
the Original Employment Agreement in order to assure continuity of management of
the Company and its subsidiaries and to reinforce and encourage the continued
attention and dedication of the Executive to the Executive's assigned duties,
and to reduce the likelihood that the change in control benefits under this
Agreement alone (without taking into account other benefits of the Executive)
will result in a "parachute payment" as such term is defined in Section 280G of
the Internal Revenue Code of 1986, as amended (the "Code");

           WHEREAS, the Compensation Committee has approved and authorized the
execution of this Agreement with the Executive;

           NOW, THEREFORE, in consideration of the foregoing and of the
respective covenants and agreements of the parties herein, it is AGREED as
follows:

           1.            Definition.

                        (a)            The term "Change in Control" means the
occurrence of any of the following events with respect to the Company, or with
respect to Imperial: (1) any person (as the term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934 (the "Exchange Act") is or becomes
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly of securities of the Company, or Imperial representing 33.33% or
more of the Company's or Imperial's outstanding securities; (2) individuals who
are members of the Board of Directors of the Company or Imperial on the date
hereof (the "Incumbent Board") cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least two-thirds of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company's or Imperial's stockholders was approved by the nominating
committee serving under an Incumbent Board, shall be considered a member of the
Incumbent Board; (3) a reorganization, merger, consolidation, sale of all or
substantially all of the assets of the Company or Imperial, or a similar
transaction in which the Company or Imperial is not the resulting entity (unless
the continuing ownership requirements clause (4) below are met with respect to
the resulting entity); or (4) a merger or consolidation of the Company or
Imperial with any other corporation other than a merger or consolidation in
which the voting securities of the Company or Imperial outstanding immediately
prior thereto represent at least 66.67% of the total voting power represented by
the voting securities of the Company or Imperial or the surviving entity
outstanding immediately after such merger or consolidation. The term "Change in
Control" shall not include: (1) an acquisition of securities by an employee
benefit plan of the Company or Imperial; (2) any of the above mentioned events
or occurrences involving any other subsidiary of the Company or Imperial,
although this may be amended at a later date; or (3) any of the above mentioned
events or occurrences which require but do not receive the requisite government
or regulatory approval to bring the event or occurrence to fruition.



Next Page

--------------------------------------------------------------------------------





                        (b)            The term "Date of Termination" means the
date upon which the Executive's employment with the Company or Imperial ceases,
as specified in a notice of termination pursuant to Section 8 of this Agreement.

                        (c)            The term "Disability" means the
Executive's incapacity due to physical or mental illness to perform
substantially his duties on a full-time basis for six consecutive months.

                        (d)            The term "Effective Date" means January
1, 2006.

                        (e)            The term "Involuntary Termination" means
the termination of the employment of the Executive by the Company or Imperial
without the Executive's express written consent or a material diminution of or
interference with the Executive's duties, responsibilities and benefits as Chief
Executive Officer of the Company or Imperial, including (without limitation) any
of the following actions unless consented to in writing by the Executive: (1)
following the occurrence of a Change of Control a requirement that the Executive
be based at a place other than the Executive's present work location immediately
prior to the Change of Control or within 35 miles thereof, except for reasonable
travel on Company or Imperial business; (2) a material demotion of the
Executive; (3) a material reduction in the number or seniority of other Company
or Imperial personnel reporting to the Executive or a material reduction in the
frequency with which, or in the nature of the matters with respect to which,
such personnel are to report to the Executive, other than as part of a
Company-wide reduction in staff; (4) a material adverse change in the
Executive's compensation, other than as part of an overall program applied
uniformly and with equitable effect to all members of the senior management of
the Company or Imperial; (5) a material permanent increase in the required hours
of work or the workload of the Executive; (6) the failure of the Board of
Directors to elect him as Chairman and Chief Executive Officer of the Company or
Imperial (or a successor of the Company or Imperial) or any action by the Board
of Directors (or a board of directors of a successor of the Company or Imperial)
removing him from either of such offices; (7) death of the Executive or
termination of the Executive's employment by the Company or Imperial for
Disability as provided for in and subject to Sections 7(g) and 7(d) below; (8)
other material breach of this Agreement by the Company or Imperial not cured
within 30 days after notice thereof to the Company or Imperial by the Executive;
(9) a material increase or decrease in the business responsibilities and duties,
such that the Executive's qualifications as utilized immediately prior to the
Change of Control are no longer consistent with the qualifications needed for
the revised position; or (10) any termination of the Executive's employment by
the Executive, the Company, Imperial or the surviving entity at the time of or
within 60 months after a Change in Control. The term "Involuntary Termination"
does not include Termination for Cause or termination of employment due to
retirement on or after the Executive attains age 65.

                        (f)            The terms "Termination for Cause" and
"Terminated for Cause" mean termination by the Company or Imperial of the
employment of the Executive because of (i) willful and continued failure by the
Executive substantially to perform his duties, (other than a failure resulting
from physical or mental illness) after a demand for substantial performance is
delivered to the Executive by the Board of Directors of the Company or Imperial
which specifically identifies the manner in which the Executive has not
substantially performed his duties, (ii) the Executive's willful dishonestly,
willful incompetence, willful misconduct, breach of a fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, regulation or final cease-and-desist order relating to the
Executive's employment with the Company or Imperial or otherwise interfering
with the Executive's ability to carry out the duties of his employment, or
material breach of any provision of this Agreement; provided that no act or
failure to act shall be considered "willful" unless done or omitted to be done
by the Executive in bad faith and without reasonable belief that the act or
omission was in or not opposed to the best interests of the Company or Imperial.
Any act or failure to act based upon authority pursuant to a resolution duly
adopted by the Board of Directors or upon the advice of counsel for the Company
or Imperial shall be conclusively presumed to be done or omitted to be done in
good faith and in the best interests of the Company or Imperial. The Executive's
attention to matters not directly related to the business of the Company or
Imperial shall not provide a basis for Termination for Cause if the Board of
Directors has approved the Executive's engagement in such activities. The
Executive shall not be deemed to have been Terminated for Cause unless and until
the Company or Imperial has delivered to the Executive a notice containing a
resolution adopted by not less than three-quarters of the entire membership of
the Board of Directors at a meeting called and held for the purpose, after
reasonable notice to the Executive and opportunity for him to appear with
counsel before the Board of Directors, finding that in the good faith opinion of
the Board of Directors the Executive has engaged in conduct described in this
Section 1(f) and specifying the particulars in detail.

2 Next Page

--------------------------------------------------------------------------------





           2.            Term; Original Employment Agreement Superseded. The
term of this Agreement shall be a period of 60 months commencing on the
Effective Date, subject to earlier termination as provided herein. Beginning on
the first anniversary of the Effective Date and on each anniversary thereafter,
the term of this Agreement shall be extended for a period of one year in
addition to the then-remaining term, provided that the Company or Imperial has
not given notice to the Executive in writing at least 90 days prior to such
anniversary that the term of this Agreement shall not be extended further, and
provided further that notwithstanding the delivery of any such notice, the term
of this Agreement shall be extended until the expiration of 60 months following
the date upon which a Change in Control shall have occurred during the term of
this Agreement including extensions of the term pursuant to the first proviso of
this sentence. This Agreement, as of the Effective Date, amends, restates and
entirely supersedes the Original Employment Agreement.

           3.            Employment. The Executive is employed as the Chief
Executive Officer of the Company and Imperial. As such, the Executive shall
render administrative and management services as are customarily performed by
persons situated in similar executive capacities, and shall have such other
executive policy and management powers and duties as the Board of Directors may
prescribe from time to time. The Executive shall also render services to any
affiliates of the Company or Imperial as requested by the Company or Imperial
from time to time consistent with his executive position. The Executive shall
devote his best efforts and full attention and energies to the business and
affairs of the Company and Imperial as provided here under. Notwithstanding the
foregoing and with the prior approval of the Board of Directors, which may not
be unreasonably withheld, the Executive may serve on boards of directors of
nonaffiliated companies and may devote reasonable time to fulfilling his
responsibilities as a member of such boards to the extent permissible under
applicable federal and state laws and regulations which may limit such service.

           4.            Cash Compensation.

                      (a)            Salary. The Company agrees to pay the
Executive during the term of the Agreement a base salary ("Base Salary") the
annualized amount of which shall be not less than the annualized aggregate
amount of the Executive's base salary in effect at the Effective Date. The Base
Salary shall be paid in accordance with the Company's payroll practices for
executives and shall be subject to customary tax withholding. The amount of the
Executive's Base Salary may be increased by the Board of Directors or the
Compensation Committee from time to time in its discretion but shall be not be
decreased during the term of this Agreement. As of the Effective Date, the
Executive's Base Salary is $590,000.

                       The Executive may voluntarily elect to contribute a
portion of his Base Salary to any (i) plan sponsored by the Company or Imperial
which includes a cash-or-deferred arrangement under Section 401(k) of the Code,
(ii) "cafeteria plan" sponsored by the Company or Imperial under Section 125 of
the Code, or (iii) plan sponsored by the Company or Imperial in which management
may participate and which includes a cash-or-deferred arrangement such as a
nonqualified deferred compensation plan.

                      (b)            Housing and Automobile Allowances. The
Company shall pay to the Executive a housing allowance of not less than $3,500
per month and at the Executive's election an automobile allowance of not less
than $2,600 per month or use of a Company vehicle pursuant to the Company's
Automobile Policy, which are the amounts in effect immediately prior to the
Effective Date. These allowances may be increased by the Board of Directors or
the Compensation Committee from time to time in its discretion but shall be not
be decreased during the term of this Agreement.

                      (c)            Annual Incentive Plan: Bonuses. The
Executive shall be entitled to participate on terms not less favorable, but
generally greater than those applicable to any other executive officer of the
Company or Imperial in such performance-based awards and discretionary bonuses,
if any, as are authorized and declared by the Board of Directors or the
Compensation Committee for executive officers of the Company or Imperial,
including but not limited to the Company's or Imperial's Annual Incentive
Compensation Plan.

                      (d)            Stock Benefit Plans. The Executive shall be
entitled to be considered for benefits under all of the stock and stock option
related plans in which the Company's or Imperial's executive officers are
eligible or become eligible to participate, including but not limited to the
ITLA Capital Corporation 2005 Re-Designated, Amended and Restated Employee Stock
Incentive Plan (the "Stock Plan") and the Recognition and Retention Plan (the
"RRP").

3 Next Page

--------------------------------------------------------------------------------





                      (e)            Supplemental Executive Retirement Plan
(SERP). The Executive shall be entitled to participate in the Imperial Capital
Bank Supplemental Executive Retirement as currently in effect and hereinafter
amended (the "Existing SERP") and any other supplemental executive retirement
plan approved by the Board of Directors or the Compensation Committee for
executives or key employees of the Company or Imperial. However, the additional
funding required to be made for the benefit of the Executive under the Existing
SERP and the Original Employment Agreement in connection with or following a
Change in Control (i.e., 3.95 times the Executive's annual Base Salary) is
hereby eliminated and shall have no further force or effect. The provisions
hereof relating to the elimination of the Executive's additional Change in
Control funding under the SERP shall be controlling, notwithstanding anything to
the contrary contained in the Existing SERP.

                      (f)            Expenses. The Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses and continuing
education expenses incurred by the Executive in performing services under this
Agreement in accordance with the policies and procedures applicable to the
executive officers of the Company or Imperial, provided that the Executive
accounts for such expenses as required under such policies and procedures.
Continuing education expenses include, but are not limited to, reasonable and
continuing expenses incurred by the Executive related to his membership in the
Young Presidents" Organization (YPO) and the Harvard Business School Alumni
Association.

                      (g)            Salary Continuation Plan (SCP). The
Executive shall be entitled to participate in any Salary Continuation Plan
("SCP") implemented by the Company or Imperial which shall provide that the
Executive shall receive 75% of the average of his three preceding years" Base
Salary (the "Annual Benefit") each year for fifteen consecutive years after the
Executive's termination of employment, other than a Termination for Cause, with
the first installment being paid at the expiration of six months following
employment termination. The compensation received by the Executive under the SCP
shall be in addition to the benefits and compensation received by the Executive
under any terms and conditions of this Agreement.

           5.           Benefits.

                      (a)            Participation in Benefit Plans. The
Executive shall be entitled to participate, to the same extent as executive
officers of the Company or Imperial generally, in all plans of the Company or
Imperial relating to group or other life, accidental death and dismemberment,
medical and dental, short and long term disability, travel and accident
insurance, education, pension, thrift, profit-sharing, savings, other retirement
or employee benefits or combinations thereof, including coverage for eligible
dependents as provided for in such plans.

                      (b)            Life Insurance. The Company shall provide
to the Executive and shall pay the premiums on a personal life insurance policy
providing benefits in an amount equal to at least four times his annual Base
Salary.

                      (c)            Memberships in Organizations and Clubs. The
Executive shall be entitled to Company paid non-equity membership in one private
Club in an initial amount not to exceed $7,500 with monthly dues of $400, or as
may be increased or decreased by the Club. In addition, the Company shall pay
all of Executive's reasonable expenses and costs associated with his membership
in the Young Presidents Organization, or after attaining age forty-nine (49) the
World's President Organization, and the Harvard Business School Alumni
Association.

                      (d)            Other Fringe Benefits. The Executive shall
be eligible to participate in, and receive benefits under, any other fringe
benefit plans or perquisites which are or may become generally available to the
Company's or Imperial's executive officers, including but not limited to
supplemental retirement, incentive compensation, supplemental medical or life
insurance plans, club dues, physical examinations, financial planning and tax
preparation services. Eligible dependents of the Executive shall be participants
in such plans and perquisites to the same extent as eligible dependents of the
Company's or Imperial's executive officers generally. The Executive shall also
be entitled to receive up to $6,500 per annum, plus imputed taxes, for the
maintenance of the Executive's personal estate and tax planning.

           6.            Vacations: Leave. The Executive shall be entitled to
annual paid vacation in accordance with the policies established by the Board of
Directors or the Compensation Committee for executive officers, in no event less
than five weeks per year, and to voluntary leaves of absence, with or without
pay, from time to time at such times and upon such conditions as the Board of
Directors may determine in its discretion.

           7.           Termination of Employment.

                      (a)            Involuntary Termination Prior to Change in
Control. In the event of the Involuntary Termination of the Executive by the
Company or Imperial (or both) prior to a Change in Control, the Company or
Imperial shall pay to the Executive, within 25 business days of the Date of
Termination;

                                   (i)            in a lump sum an amount equal
to the product of the amount of cash bonus and other cash incentive compensation
paid or payable to the Executive for the most recently completed fiscal year of
the Company multiplied by a fraction with a numerator equal to the number of
days in the fiscal year elapsed through the Date of Termination and a
denominator of 365; and

4 Next Page

--------------------------------------------------------------------------------





                                   (ii)            during the remaining term of
this Agreement, pay to the Executive monthly one-twelfth of his Base Salary at
the highest annual rate in effect during the three years prior to the Date of
Termination and one-twelfth of the average annual amount of cash bonus and cash
incentive compensation of the Executive, based on the average of the amounts of
such compensation earned by the Executive for the two full fiscal years
preceding the Date of Termination; or, if the Executive elects, shall pay to him
the amount of all payments under this Section 7(a)(ii) in a lump sum; and

                                   (iii)            during the 60 months
following the Date of Termination, except as provided in Section 7(h) below,
maintain substantially the same medical, dental and disability benefits
described in Section 5(a) of this Agreement for the benefit of the Executive and
his eligible dependents and beneficiaries who would have been eligible for such
benefits if the Executive had not suffered an Involuntary Termination and on
terms substantially as favorable to the Executive including amounts of coverage
and deductibles and other costs to him in effect immediately prior to such
Involuntary Termination or maintain the same medical, dental and disability
benefits described in Section 5(a) for the benefit of the Executive and his
eligible dependents, at the same cost to the Executive, as he would have enjoyed
if he had remained employed by the Company or Imperial; or at the election of
the Executive (or, notwithstanding the election of the Executive at the election
of the Company or Imperial, if coverage under the Company's or Imperial's group
plan is not available to the Executive and his eligible dependents and
beneficiaries) cash in an amount equal to the premium cost being paid by the
Company or Imperial with respect to the Executive for such benefits immediately
prior to the Date of Termination); and

                                   (iv)            Provide office space and
secretarial support of the same type as it provided to the Executive during his
employment for a period of 18 months following his Date of Termination; and

                                   (v)            transfer title of the Company
or Imperial owned or leased vehicle currently being utilized by the Executive to
the Executive, free and clear. All costs of such transfer such as lease buy-out,
registration fees and sales taxes to be borne by Company or Imperial; and

                                   (vi)            transfer and assign to the
Executive all interests maintained by the Company or Imperial in life insurance
policies on the life of the Executive including the cash surrender value of such
policies free and clear of any loans; and

                                   (vii)            notwithstanding anything to
the contrary, all of Executive's outstanding stock options and restricted stock
awards, including but not limited to Stock Plan options and RRP stock held in
the SERP shall immediately vest.

                      (b)            Involuntary Termination in Connection with
or Following a Change in Control. In the event the Executive experiences an
Involuntary Termination in connection with or within five years following a
Change in Control then, in lieu of the benefits provided under Section 7(a)
hereof, he shall receive a single lump sum cash payment at the time of his
Involuntary Termination in an amount equal to 299% of the Executive's "base
amount" as determined under Section 280G of the Code less the present value, if
any, of the benefits to be received by the Executive under Sections 4(g) (i.e.,
under the SCP) and 7(a)(vii) of this Agreement that are required to be taken
into account in the calculation of parachute payments under Section 280G of the
Code or the applicable 280G regulations (the "Change in Control Payment"). In no
event, however, shall the Change in Control Payment prior to reduction for
Elective Benefits (as defined below) exceed the aggregate of (i) 100% of the
total value of the payments under Sections 7(a)(i) and (ii) hereof, (ii) 100% of
the total value of the benefits under Sections 7(a)(iii) through (vi) hereof and
(iii) 1.5 times the annual Base Salary of the Executive in effect immediately
prior to the Change in Control, which resulting amount is equal to the value of
the change in control benefits of the Executive under the Original Employment
Agreement excluding the SERP change in control benefit referred to therein (the
"Original Employment Agreement Adjusted Change in Control Benefit"). At the
election of the Executive prior to the receipt of the lump sum benefit provided
above, the Executive shall be entitled to receive any of the benefits provided
in Section 7(a)(iii) through (vi) (the "Elective Benefits"), in which case the
amount of the Change in Control Payment shall be reduced by the present value of
the Elective Benefits to be received by the Executive pursuant to Section
7(a)(iii) through (vi). Moreover, if the Change in Control occurs on or after
January 1, 2008, the Change in Control Payment prior to reduction for Elective
Benefits shall not be less than the Original Employment Agreement Adjusted
Change in Control Benefit minus $1,000,000, notwithstanding that the amount
thereof exceeds 299% of the Executive's "base amount" as defined under Section
280G of the Code.

                      (c)            Change in Control. In the event that any
payments or benefits provided or to be provided to the Executive pursuant to
this Agreement in combination with payments or benefits, if any, from other
plans or arrangements maintained by the Company or Imperial or any of its
affiliates, constitute "excess parachute payments" under Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code") that are subject to
excise tax under Section 4999 of the Code, the Company or Imperial shall pay to
the Executive in cash an additional amount equal to the amount of the Gross Up
Payment (as hereinafter defined). The "Gross Up Payment" shall be the amount
needed to insure that the amount of such payments and the value of such benefits
received by the Executive (net of such excise tax and any federal, state and
local tax on the Company's or Imperial's payment to him attributable to such
excise tax) equals the amount of such payments and value of such benefits as he
would receive in the absence of such excise tax and any federal, state and local
tax on the Company's or Imperial's payment to him attributable to such excise
tax. The Company or Imperial shall pay the Gross Up Payment within 25 business
days after the Date of Termination. For purposes of determining the amount of
the Gross Up Payment, the value of any non-cash benefits and deferred payments
or benefits shall be determined by the Company's
5 Next Page

--------------------------------------------------------------------------------




independent auditors in accordance with the principles of Section 280G of the
Code and the 280G regulations. In the event that, after the Gross Up Payment is
made, the amount of the excise tax is determined to be less than the amount
calculated in the determination of the actual Gross Up Payment made by the
Company, the Executive shall repay to the Company or Imperial, at the time that
such reduction in the amount of excise tax is finally determined, the portion of
the Gross Up Payment attributable to such reduction, plus interest on the amount
of such repayment at the applicable federal rate under Section 1274 of the Code
from the date of the Gross Up Payment to the date of the repayment. The amount
of the reduction of the Gross Up Payment shall reflect any subsequent reduction
in excise taxes resulting from such repayment. In the event that, after the
Gross Up Payment is made, the amount of the excise tax is determined to exceed
the amount anticipated at the time the Gross Up Payment was made, the Company or
Imperial shall pay to the Executive, in immediately available funds, at the time
that such additional amount of excise tax is finally determined, an additional
payment ("Additional Gross Up Payment") equal to such additional amount of
excise tax and any federal, state and local taxes thereon, plus all interest and
penalties, if any, owed by the Executive with respect to such additional amount
of excise and other tax. The Executive shall have the right to challenge any
excise tax assessment against him as to which the Executive is entitled to (or
would be entitled if such assessment is finally determined to be proper) a Gross
Up Payment or Additional Gross Up Payment, provided that all costs and expenses
incurred in such a challenge shall be borne by the Company or Imperial and the
Company or Imperial shall indemnify the Executive and hold him harmless, on an
after-tax basis, from any excise or other tax (including interest and penalties
with respect thereto) imposed as a result of such payment of costs and expenses
by the Company or Imperial.

                      (d)            Termination Due to Disability. In the event
that the Company or Imperial desires to terminate the employment of the
Executive due to Disability, it shall send him a notice as provided in Section 8
stating that it has determined that he has a Disability as defined in Section
1(c) of this Agreement. If, within 30 days after receiving such a notice, the
Executive does not return to the performance of his duties on a full-time basis,
his employment shall be terminated on the 30th day after such receipt and such
day shall be the Termination Date, provided that if the Executive does not
concur that a Disability has occurred, a licensed medical doctor, selected
jointly by the Company and the Executive, shall determine the existence of a
Disability. In the event that the Company and the Executive cannot agree on the
selection of such a doctor, each shall select a doctor, and the two doctors
shall select a third doctor, and the three doctors shall determine whether a
Disability exists. In the event of the termination of the Executive's employment
due to Disability, the Company or Imperial shall pay to the Executive the same
payments and benefits as the Executive would have been entitled to under Section
7(a) (excluding the benefits under Section 7(a)(iv)) if he had suffered
Involuntary Termination, and the amount of any bonus or incentive compensation
for the fiscal year in which such Disability termination occurs as if the
Executive had remained employed, the amounts of which shall be pro-rated in
accordance with the portion of the fiscal year prior to his Disability
termination; provided that such amounts shall be payable when and as ordinarily
payable under the applicable plans.

                      (e)            Termination for Cause. In the event of
Termination for Cause, the Company or Imperial shall have no further obligation
to the Executive under this Agreement after the Date of Termination, subject to
any benefit continuation requirement under applicable law.

                      (f)            Voluntary Termination. The Executive may
terminate his employment voluntarily at any time by a notice pursuant to Section
8 of this Agreement. In the event that the Executive voluntarily terminates his
employment other than by reason of any of the actions that constitute
Involuntary Termination under Section 1(e) of this Agreement or in connection
with or within 60 months after a Change in Control, the Company or Imperial
shall be obligated to the Executive for the amount of his Base Salary and
benefits only through the Date of Termination, in each case at the time such
payments are due, and the Company or Imperial shall have no further obligation
to the Executive under this Agreement, subject to any benefits continuation
requirement under applicable law.

                      (g)            Death. In the event of the death of the
Executive while employed under this Agreement and prior to any termination of
employment, the Company or Imperial shall pay to the Executive's estate, or such
person as the Executive may have previously designated in writing, the same
payments and benefits as the Executive would have been entitled to under Section
7(a) (excluding the benefits under Section 7(a)(iv)) if he had suffered
Involuntary Termination, and the amount of any bonus or incentive compensation
for the fiscal year in which the Executive died if he had remained employed, the
amounts of which shall be pro-rated in accordance with the portion of the fiscal
year prior to his death; provided that such amounts shall be payable when and as
ordinarily payable under the applicable plans.

                      (h)            No Mitigation Except As To Health Benefits.
The Executive shall be under no obligation to mitigate the amount of payments or
benefits to which he is entitled under this Section 7 by seeking employment or
otherwise, provided that to the extent, if any, that the Executive and his
eligible dependents under the Company's or Imperial's medical, dental and short-
and long-term disability plans become entitled to substantially the same
coverage at substantially the same cost (if any) to the Executive as applies
under this Section 7, then the Company's or Imperial's obligation to provide
such benefits shall be reduced accordingly. In the event that the Executive
becomes entitled to such benefits from another employer during the period in
which the Company or Imperial provides benefits under this Section 7, the
Executive shall notify the Company or Imperial in writing within 30 days, and
shall notify the Company or Imperial of such changes as may occur in such
benefits from time to time in each case within 30 days, in such details as the
Company or Imperial may reasonably request.

           8.            Notice of Termination. In the event that the Company or
Imperial desires to terminate the employment of the Executive during the term of
this Agreement, the Company or Imperial shall deliver to the Executive a written
notice of termination, stating whether such termination constitutes Termination
for Cause or Involuntary Termination, setting forth in reasonable detail the
facts and circumstances that are the basis for the termination, and specifying
the date upon which employment shall terminate, which date shall be at least 30
days after the date upon which the notice is delivered, except in the case of
Termination for Cause. In the event that the Executive determines in good faith
that he has experienced an Involuntary Termination of his employment, he shall
send a written notice to the Company or Imperial stating the circumstances that
constitute such Involuntary Termination and the date upon which his employment
shall have ceased due to such Involuntary Termination. In the event that the
Executive desires to terminate his employment with the Company or Imperial, he
shall deliver a written notice to the Company or Imperial, stating the date upon
which employment shall terminate, which, except in the case of termination of
employment in connection with or within 60 months after a Change in Control,
shall be at least 90 days after the date upon which the notice is delivered,
unless the parties agree to a date sooner.

6 Next Page

--------------------------------------------------------------------------------





            9.            Confidentiality and Noncompete Agreement.

                      (a)            The Executive acknowledges that in the
course of his employment by the Company or Imperial, he will have access to and
become informed of confidential and secret information which is a competitive
asset of the Company or Imperial ("Confidential Information"), including,
without limitation, (i) the terms of any agreement between the Company or
Imperial and any employee, customer or supplier, (ii) pricing strategy, (iii)
merchandising and marketing methods, (iv) product development ideas and
strategies, (v) personnel training and development programs, (vi) financial
results, (vii) strategic plans and demographic analyses, (viii) proprietary
computer and systems software, and (ix) any nonpublic information concerning the
Company or Imperial, its employees, suppliers or customers. The Executive agrees
that he will at all times keep all Confidential Information in strict confidence
and will not intentionally make known, divulge, reveal, furnish, make available,
or use any Confidential Information that could materially affect the Company's
or Imperial's operations, profitability or reputation (except in the course of
his regular authorized duties on behalf of the Company or Imperial). The
Executive may disclose information as required by law (after giving the Company
or Imperial notice and an opportunity to contest such requirement). The
Executive's obligations under this Section 9(a) are in addition to, and not in
limitation of or preemption of, all other obligations of confidentiality which
the Executive may have to the Company or Imperial under general legal or
equitable principles.

                      (b)            Except in the ordinary course of the
Company's or Imperial's business, the Executive has not made, nor shall at any
time following the date of this Agreement, make or cause to be made, any copies,
pictures, duplicates, facsimiles or other reproductions or recordings or any
abstracts or summaries including or reflecting Confidential Information. All
such documents and other property furnished to the Executive by the Company or
Imperial or otherwise acquired or developed by the Company or Imperial shall at
all times be the property of the Company or Imperial. Upon termination of the
Executive's employment, the Executive will return to the Company or Imperial any
such documents or other property of the Company or Imperial which are in the
possession, custody or control of the Executive.

                      (c)            Without the prior written consent of the
Company or Imperial, except in the ordinary course of the Company's or
Imperial's business, the Executive shall not at any time during the period that
he is employed by the Company or Imperial engage in any business or division of
a business of a kind in whole or in part similar to that engaged in by the
Company or Imperial or any of its subsidiaries.

           10.            Post-termination Assistance. The Executive agrees that
after his employment with the Company or Imperial has terminated for any reason,
he will provide, upon reasonable notice, such information and assistance to the
Company or Imperial as may reasonably be requested by the Company or Imperial in
connection with any litigation in which it or any of its affiliates is or may
become a party; provided that the Company or Imperial agrees to reimburse the
Executive for any reasonably related expenses, including travel expenses.

           11.            Arbitration. Any dispute between the Executive and the
Company or Imperial under this Agreement shall be determined in accordance with
the procedures established in this Section and the Federal Arbitration Act. The
dispute will be determined by arbitration in accordance with the following
procedures:

                      (a)            Arbitration may be initiated by providing
the other party with a written demand to arbitrate.

                      (b)            Within 21 calendar days of receipt of a
written demand to arbitrate, the parties shall select an arbitrator to hear the
dispute. In the event that the parties are unable to agree upon an arbitrator,
either party may, within 30 calendar days of the written demand for arbitration,
petition the presiding judge of the local state trial court having jurisdiction
for an appointment of a retired judge to serve as arbitrator.

                      (c)            The arbitrator will hold a hearing at which
the parties to the dispute may submit evidence, including examining witnesses.
The arbitrator may issue subpoenas to compel the testimony of third parties and
the production of documents. Testimony shall be taken under oath and the parties
may be represented by legal counsel.

                      (d)            The arbitrator shall issue a written
decision within 21 calendar days of the conclusion of the hearing. The decision
shall be final and binding upon the parties and may be entered in any court
having jurisdiction.

                      (e)            The Company and Imperial shall bear the
direct costs of the arbitration proceedings (arbitration fees, transcripts
expenses, etc.), but each party shall otherwise bear its own expenses.

           12.            Attorneys Fees. The Company and Imperial shall pay all
legal fees and related expenses (including the cost of experts, evidence and
counsel) incurred by the Executive as a result of (i) the Executive's contest or
disputing any termination of employment, or (ii) the Executive's seeking to
obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company or Imperial (or its
successors) under which the Executive is or may be entitled to receive benefits;
provided that the Company's or Imperial's obligation to pay such fees and
expenses is subject to the Executive's prevailing with respect to the matters in
dispute in any action initiated by the Executive or the Executive's having been
determined to have acted reasonably and in good faith with respect to any action
initiated by the Company or Imperial.

7 Next Page

--------------------------------------------------------------------------------





           13.            No Assignments.

                      (a)            This Agreement is personal to each of the
parties hereto, and neither party may assign or delegate any of its rights or
obligations hereunder without first obtaining the written consent of the other
party; provided that the Company or Imperial shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) by an assumption agreement in form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company or Imperial would be required to
perform it if no such succession or assignment had taken place. Failure of the
Company or Imperial to obtain such an assumption agreement on or before the
second business day next preceding the effectiveness of any such succession or
assignment shall be a breach of this Agreement and shall require the Company or
Imperial to pay to the Executive the Change in Control Payment in a single lump
sum payment on the business day next preceding the effectiveness of such
succession or assignment transaction. For purposes of implementing the
provisions of this Section 13, the Change In Control and Date of Termination
shall be deemed to occur on the business day next preceding the date the
succession transaction becomes effective.

                      (b)            This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive's personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive's devisee, legatee or other designee or if there is no such designee,
to the Executive's estate.

           14.            Delivery of Notice. For the purposes of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or sent by certified mail, return receipt requested, postage prepaid,
to the Company or Imperial at its home office, to the attention of the Board of
Directors with a copy to the Secretary of the Company, or if to the Executive,
to such home or other address as the Executive has most recently provided in
writing to the Company.

           15.            Amendments. No amendments or additions to this
Agreement shall be binding unless in writing and signed by both parties.

           16.            Headings. The heading used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.

           17.            Severability. The provisions of this Agreement shall
be deemed severable and the invalidity or unenforceability or any provision
shall not affect the validity or enforceability of the other provisions hereof.

           18.            Governing Law. This Agreement shall be governed by the
laws of the United States to the extent applicable and otherwise by the laws of
the Sate of California.

           19.            Withholding of Taxes. The Company or Imperial may
withhold from any amounts payable under this Agreement all federal, state, city,
or other taxes as the Company or Imperial is required to withhold pursuant to
any law or governmental regulation or ruling.

8 Next Page

--------------------------------------------------------------------------------





            The parties have executed this Agreement as of the day and year
first above written.

           THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION, WHICH MAY BE
ENFORCED BY THE PARTIES.
           


ITLA CAPITAL CORPORATION
and IMPERIAL CAPITAL BANK
 
    EXECUTIVE By:  /s/Jeffrey Lipscomb

--------------------------------------------------------------------------------

Jeffrey Lipscomb   By:  /s/George W. Haligowski

--------------------------------------------------------------------------------

George W. Haligowski Its: Member of the Board of Directors
Chairman of the Compensation Committee
 
 
  Executive ITLA CAPITAL CORPORATION
and IMPERIAL CAPITAL BANK
 
    By: /s/Hirotaka Oribe

--------------------------------------------------------------------------------

Hirotaka Oribe  Its:Member of the Board of Directors
and the Compensation Committee
 
 
  ITLA CAPITAL CORPORATION
and IMPERIAL CAPITAL BANK
 
    By: /s/Timothy Doyle

--------------------------------------------------------------------------------

Timothy Doyle  Its:Managing Director and
Chief Financial officer











9 End.

--------------------------------------------------------------------------------